Citation Nr: 1704701	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extraschedular rating for low back pain with degenerative changes in excess of 10 percent prior to May 11, 2010 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, his daughter, and an observer


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the record. 

In a May 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for low back pain with degenerative changes prior to May 11, 2010 and in excess of 20 percent thereafter.  The Board declined to refer the claim for consideration of an extraschedular rating. 

The Veteran appealed the May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Memorandum Decision, the Court set aside the portion of the Board's May 2014 decision that determined that referral of the Veteran's claim for an extraschedular rating was not warranted and remanded the matter for further proceedings consistent with the decision.  The July 2015 decision did not disturb the Board's findings regarding the schedular rating of the condition of low back pain with degenerative changes.

In its March 2016 remand, the Board directed the RO to refer the question of entitlement to an extraschedular rating to the Under Secretary of Benefits or the Director of Compensation and Pension (Director), pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  The RO referred the case to the Director in April 2016, who issued a decision denying an extraschedular rating in August 2016.  This matter is back before the Board. 

The issue of entitlement to an increased schedular rating for low back pain including degenerative changes has been raised by the record in a December 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the symptoms associated with his low back pain with degenerative changes are worse than contemplated by the assigned ratings and that a higher rating on an extraschedular basis is warranted. 

As noted above, the Court's July 2015 decision found that the Board failed to provide adequate reasons and bases for its denial of a referral for consideration of an extraschedular rating.  The Court found that the Board had failed to address favorable evidence of symptoms not included in the schedular criteria.  For example, the Veteran reported that his low back disability caused him to experience constant low back pain, severe flare-ups, inability to walk more than one block at a time, loss of two months of work in a two year period, and a cut back in work hours and duties.  The Court indicated that these reported effects related to, or potentially related to, the Veteran's level of severity and symptomatology of his low back disability, yet were not listed in the rating criteria applied by the Board.  The Court remanded the issue of extraschedular while affirming the Board's decision assigning a schedular rating for the Veteran's low back disability. 

In a March 2016 remand, the Board directed the RO to refer the question of entitlement to an extraschedular rating to the Director.  The RO substantially complied and referred the matter to the Director in April 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  In an August 2016 decision, the Director concluded that an extraschedular rating was not warranted.  

In a December 2016 statement, the Veteran included magnetic resonance imaging of his lumbar spine taken in October 2016 as evidence supporting his belief that he was entitled to an increased evaluation for his low back disability.  The Veteran noted that he had to cut back on his weekly work hours and indicated that he was either on Social Security disability or that he intended to file for it (the Veteran's statement was unclear).  The Board finds that given the new evidence of a possible worsening of the Veteran's low back disability, a remand is required to afford the Veteran a new VA examination.  See 38 C.F.R. § 4.59; cf. Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Further, since Social Security Administration records may be outstanding, the RO should be given the opportunity to seek these records and associate them with the claims file.  

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his low back pain with degenerative changes.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Next, take all appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records yields negative results, that fact should be clearly documented in the claims file. 

3.   After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected low back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examination should include testing for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner is also directed to specifically comment on whether the spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

The examiner should also discuss the impact, if any, the Veteran's low back pain with degenerative changes has on his activities of daily living, including his ability to obtain and maintain employment.

A rationale should be provided for all opinions expressed.

4.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




